On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the February 7, 2018 order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, the request for a stay is GRANTED as to enforcement of the Washtenaw Circuit Court's November 29, 2017 Order Regarding Adoption of FOC Recommendation that expands the defendant's parenting time with the minor child. On motion of a party or on its own motion, the Court of Appeals may modify, set aside, or place conditions on the stay if it appears that the appeal is not being vigorously prosecuted or if other appropriate grounds appear.